UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1103



ANDREA G. BRIGGS,

                                             Plaintiff - Appellant,

          versus



CATHERINE C. BLAKE; J. FREDERICK MOTZ; WALTER
E. BLACK, JR.; DEBORAH K. CHASANOW; ANDRE M.
DAVIS; MARVIN J. GARBIS; ALEXANDER H. HARVEY,
II; BENSON E. LEGG; PETER J. MESSITTE; WILLIAM
M. NICKERSON; EDWARD S. NORTHROP; FREDERIC N.
SMALKIN; ALEXANDER WILLIAMS, JR.; JOSEPH H.
YOUNG; JOHN DOE; H. EMORY WIDENER, JR.; J.
HARVIE WILKINSON, III; PAUL V. NIEMEYER; J.
MICHAEL LUTTIG; KAREN J. WILLIAMS; M. BLANE
MICHAEL; DIANA GRIBBON MOTZ; WILLIAM B.
TRAXLER, JR.; ROBERT B. KING; ROBERT L.
GREGORY; DENNIS L. GREGORY; DENNIS W. SHEDD;
ALLYSON K. DUNCAN; JOHN D. BUTZNER, JR.; J.
DICKSON PHILLIPS, JR.; ROBERT F. CHAPMAN;
CLYDE H. HAMILTON; JANE DOE; PATRICIA S.
CONNOR,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-3130-WDQ-1)


Submitted:   May 19, 2004                   Decided:   June 15, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Andrea G. Briggs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Andrea G. Briggs appeals the district court’s order

dismissing as frivolous her civil action. Our review of the record

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Briggs v. Blake, No. CA-03-3130-WDQ-1 (D. Md. Nov. 14,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -